DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed January 4, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 2-14 are pending.
4.	In the reply filed on July 28, 2021, applicant elected Group I, claims 2-9 and 12-14, and Zanthoxylum for species without traverse.  
5.	Claims 7, 10, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
6.	Claims 2-6, 8, 9, and 12-14 are examined on the merits in regards to the elected species.

Claim Objections
7.	Claim 3 is objected to because of the following informalities:  there is an “or” at the end of the claim that is erroneous and needs to be cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.	Claims 2-6, 8, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belcaro (Alternative Medicine Review (2010), vol. 15, no. 4, pp. 337-344), WO 2012/013551, and WO 00/02570 for the reasons set forth in the previous Office action.
.

Terminal Disclaimer
The terminal disclaimer filed on January 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,583,162 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655